FILED: KINGS COUNTY CLERK 05/31/2019 01:54 PM                                                                                                                                     INDEX NO. 509105/2019
       Case NO.
NYSCEF DOC. 1:19-cv-02521-JBW-RER
                8                                                      Document 38-11 Filed 12/27/19 PageRECEIVED
                                                                                                          1 of 5 PageID #: 669
                                                                                                                   NYSCEF:  05/31/2019




             SUPREME                    COURT               OF THE            STATE            OF      NEW YORK
             COUNTY                   OF KINGS
             ----------------------------------------------------X
             911      REALTY                  CORP.,                                                                                                        Index          No:    509105/2019



                                               Plaintiff,


                                                             -against-                                                                                    AFFIRMATION                            IN
                                                                                                                                                          SUPPORT




             ARIHAY                   KAIKOV               and
             ROYAL               A&K           REALTY               GROUP            INC,


                                              Defendants
             -------------------------------                                      ----                        --X
                           Dustin             Bowman,              Esq.,      an attorney              duly         admitted         to practice            law      before       the    Courts          of the


             State      of New              York,         hereby      affirms            the   truth     of     the     following           under         the       penalty       of perjury,


             pursuant            to    CPLR           § 2106:


                            1.                I am partner             of     Shiryak,         Bowman,                 Anderson,            Gill      and       Kadochnikov               LLP,          the



             attorney        of record              for   Defendants            ARIHAY                 KAIKOV             and        ROYAL           A&K            REALTY              GROUP,             INC.


             (hereinatter              collectively           referred        to as "Defendants")                       and      as such,        I am       fully      familiar         with      all   the     fact


                                                                                                                                                                            Defendets'
             and     circumstances                    set forth       in this       affirmation,                which          is made          in   support          of                              instant


             motion         to dismiss.


                                                                              PROCEDURAL                              BACKGROUND


                           2.                 On or about             April       24,      2019        Plaintiff         filed       a Summom                 and      Complaint               regarding          an


                                                                                                                                             31't
             alleged        ownership                 interest       in the      property              known          as 317         East             Street,         Brooklyn,           NY          11266,


             Block       4948,          Lot      82 (hereinafter                "Subject            Property").                See    Exhibit         A     for     PlaintifPs          Summons                 and


             Complaint                and     Notice         of    Pendency.




                                                                                                                                                      EXHIBIT 8
                                                                                                1 of 5 -3-
FILED: KINGS COUNTY CLERK 05/31/2019 01:54 PM                                                                                                                                                      INDEX NO. 509105/2019
       Case NO.
NYSCEF DOC. 1:19-cv-02521-JBW-RER
                8                                                              Document 38-11 Filed 12/27/19 PageRECEIVED
                                                                                                                  2 of 5 PageID #: 670
                                                                                                                           NYSCEF:  05/31/2019




                             3.               On or about                     April      29,      2019,        the       Plaintiff,            by     his       uncle,        commenced                   an identical


             action          against          the     Defendants                      in the     Eastern             District           of New             York.          The      Summons                and        Complain1


             are     annexed             hereto            as Exhibit             B.


                             4.               On or about                     May        10,     2019,        Plaintiff            filed       a motion               for     Pro     Hac       Vice           of    Maria


             Temkin.




                                  PLAINTIFF'S                          COMPLAINT                             MUST               BE      DISMISSED                           AS IS DUPLICATIVE                                       OF
                                                                                                  FEDERAL                       COURT                 ENTRY


                             5.               CPLR            3211(a)(4)                 provides            that       a party          may         move           for     judgment               dismissing                one        or


                                                                                                                                                            "
             more          causes        of    action          asserted               against         him      on      the      ground             that         there        is another               action         pending

                                                                                                                                                                                 state."
             between              the    same         parties          for      the      same         cause       of     action          in a court              of    any


                             6.                In DAIJ,               Inc.       v. Roth,             85 A.D.3d                959      (2nd         Dept,          2011),        the      Second          Department



             providently                exercised              this      discretion              in     granting           the       defendant's                 motion             to dismiss            the        complaint


             pursuant             to CPLR             3211(a)(4)                  upon         finding         that       an action                commenced                    in the       Supreme                Court         and


             an action              pending           in the          Civil       Court          of the       City        of New             York           arose         from       the     same         subject            matter


             and      alleged           wrongs,              and      involved            substantial                 identity          of     the        parties         and     similarity             of the           claims.            11


             DAIJ.          Inc.,       the    Second              Department                   noted        that,      pursuant              to     CPLR             3211       (a)(4),        a court             has     broad


             discretion              in determining                    whether            an action              should           be dismissed                      based        upon        the       existence             of


             another            pending             action          involving             substantially                 identical             parties,           and        sufficiently              similar             actions


             and      relief.        See      Id.



                             7.               The          action       that       the    Plaintiff            commenced                     in the         Eastern             District        encompasses                       the


             Plaintiff's             causes          of     action          and       prayer          for    relief       in     this      instant          action.          The        alleged         wrongs,              identit


             of the        parties         and       prayer           for      relief     are      nearly            identical.              Although               complete               identity        of the           parties


             is not        a necessity               for     dismissal                under       CPLR           3211(a)(4),                  it is important                    to note        that      the        Plaintiff           is




                                                                                                                          -4-
                                                                                                            2 of 5
FILED: KINGS COUNTY CLERK 05/31/2019 01:54 PM                                                                                                                                                             INDEX NO. 509105/2019
       Case NO.
NYSCEF DOC. 1:19-cv-02521-JBW-RER
                8                                                                 Document 38-11 Filed 12/27/19 PageRECEIVED
                                                                                                                     3 of 5 PageID #: 671
                                                                                                                              NYSCEF:  05/31/2019




             same        in both            actions                and     is entirely                  aware          that      the       same       issue         is being           litigated          in two             different


             courts.        In     essence,                  the    Plaintiff             is misappropriating                               its    corporate            form           to litigate             an alleged



             wrongdoing                  that          the     Plaintiff              is already                 litigating               in his     individual             capacity             in Federal                  Court.           To


             allow        this        action           to continue                  in Supreme                       Court          is against             the    interests            of justice.             In    fact,      Paragrap


             54    of the        Plaintiff's                  complaint                in the            pending               federal            action         specifically             identifies                the   Subject



             Property            of     this      action             as a part              of     a "joint            agreement.                  See      ¶ 54      of    Exhibit            B.     Both          the      federal


                                                                                                                                                                                        agreement."
             action        and        the      instant             action           allege          damages               from            breach           of this      "joint



                            8.                 Thus,               as the       Court             has      broad          discretion                in determining                     whether            an action             should             be


             dismissed                based            the     existence               of        another             pending              action       involving              substantial              identity              of the



             parties,        sufficiently                     similar           actions             and        relief,         it would             be entirely             appropriate                for      the       Court          to


             dismiss         the        complaint                   in the          instant             action         pursuant              to CPLR               3211(a)(4).




                                      LOTICE                   OF        PENDENCY                              MUST              BE        VACATED                     OR CANCELLED


                            9.                 Additionally,                        the     Notice              of     Pendency                must         be     cancelled             as the        Plaintiff             has      failed


             to serve        the        Defendants                       within           thirty          days.          CPLR             § 6512(a)              provides          that        a notice             of pendency                    is


             "effective            only          if,     within            thirty           days          after        filing,            a sum-mons               is served            upon        the        defendant               or first


             publication               of the            summons                  against               the      defendant                 is made          pursuant             to an order              and         publication                  is


                                            completed."
             subsequently


                            10.                Cancellation                       is mandatory                       pursuant               to CPLR               6514(a)         if     service          of    a summons                     has


             not     been        completed                    within            the    thirty            days         required             under           CPLR         § 6512.           In    Rabinowitz                    v.


             Larkfield            Procerties,                      647     N.Y.S.2d                     820,      821         (2d      Dept.         1996),         in reversing                the     Supreme                Court's


             refusal        to cancel                  a notice            of     pendency,                    held:




                                   The         plairdiff            carnmerced                   this     action         and     filed       a notice            of pendency   on the property on
                                   October               11,        1994,       but       failed          to     serve         Beechwood,                  the     record owner,  within  30 days




                                                                                                                                    -5-
                                                                                                                 3 of 5
FILED: KINGS COUNTY CLERK 05/31/2019 01:54 PM                                                                                                                                                       INDEX NO. 509105/2019
       Case NO.
NYSCEF DOC. 1:19-cv-02521-JBW-RER
                8                                                             Document 38-11 Filed 12/27/19 PageRECEIVED
                                                                                                                 4 of 5 PageID #: 672
                                                                                                                          NYSCEF:  05/31/2019




                                     tharcafter          as required             by CPLR     6512. Under                          these      circumstances,  the plaintiff                             failed        to
                                     strictly   comply              with       the procedures    of CPLR.                         Article       65 and Beechwood     was                            entitled         to
                                     cancellation    of the notice                    of pendency              pursuant           to CPLR         6514(a).


                               11.            In the           instant        matter,          the       notice        of pendency                     must      be canceled                  for      failure            to serve


               the     Defendants              within            thirty       (30)         days        as required                under       CPLR              § 6512.




                               PLAINTIFF'S                         MOTION                      FOR        PRO HACE                        VICE            MUST              BE        DENIED


                               12.            The        well-known                   requirement                 of      CPLR            2217(b)             states       that,       on an ex-parte                      motion,


               the     moving          papers           must        contain              an affidavit             attesting              to whether              any        earlier       motion               sought


                                relief"
               "similar                        and,       if     so, how            it was        disposed             of,        what      new         facts        have       now          arisen,          etc.


                               13.            This       is reinforced                   by    Rule         3.3(d)         of the         New          York          Rules           of Professional                      Conduct,


               providing             that,     "[i]n      an ex parte                 proceeding,                 a lawyer               shall     inform            the     tribunal           of      all     material          facta


               known           to the        lawyer        that       will         eñable         the     tribunal           to    make          an informed                  decision,              whether               or not


                                          adverse."
               the     facts     are                            That         provision             imposes             an independent                      obligation                 on a lawyer                rnaking              an


               ex parte         motion          to disclose                  the    result        of     any      prior         motion           for     similar           relief.



                               14.             The       court         has         broad       discretion              whether              to grant           pro     hac      vice         admission                to an out


           .   of     state    attorney.           (22        NYCRR                 520.11         (a)(1))         Admission                 Pro         Hac       Vice        is a privilege,                  not        a right.


               Leis      v. Flynt,           439       U.S.       438        (1979).           The       Plaintiff's              Motion           for     Admission                   Pro     Hac        Vice            of   Maria


               Temkin           must         be denied             because               the   motion             does       not     contain             an affidavit                 compliant               with         the


               applicable            CPLR           2217(b)               standards.


                               15.            No prior             relief          has     been         requested.




                                                                                                                          -6-
                                                                                                         4 of 5
FILED: KINGS COUNTY CLERK 05/31/2019 01:54 PM                                                                                                                        INDEX NO. 509105/2019
       Case NO.
NYSCEF DOC. 1:19-cv-02521-JBW-RER
                8                                               Document 38-11 Filed 12/27/19 PageRECEIVED
                                                                                                   5 of 5 PageID #: 673
                                                                                                            NYSCEF:  05/31/2019




             WHEREFORE,                    the    undersigned               respectfully               requests



                        a)    Pursuant           to     CPLR         3211     §    (a)(4),       dismissing              Plaintiff's         Complaint


                        b)    Pursuant            to    CPLR          § 6512            and     6514(a),          cancelling               the     notice       of    pendency          filed         b y


                              Plaintiff;


                        c)    Pursuant            to     CPLR§              2217(b),           denying            the       Plaintiff's             motion           for    Pro       Hac       Vic


                              admission;               and


                        d)    Granting           such        other    and     further         relief      that    this     Court       may         deem       just    and   propei.




             Dated:     May      29,    2019

             Kew      Gardens,         New       York



                                                                                  Yours,        etc.

                                                                                  SHIRYAK,                        BOWMAN,                          ANDERSON,                      GILL                21
                                                                                  KADOCHNIKOV                              LLP




                                                                                  Shiry                  owman,          Anderson,               Gill     &   Kadochnikov             LLP
                                                                                  By:      Dustin         Bowman,             Esq.

                                                                                  80-02        Kew        Gardens           Road,         Suite         600

                                                                                  Kew         Gardens,           New       York,          11415
                                                                                  Tele:       (718)       263-6800
                                                                                  Fax:        (718)       520-9401




                                                                                                        -7-
                                                                                        5 of 5
